Citation Nr: 0102868	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-043 89	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Denver, Colorado, Regional Office (RO) which found the 
veteran incompetent for VA purposes.  

The veteran has expressed the desire to have his brother 
appointed as his guardian instead of the current fiduciary.  
Additionally, the veteran's attorney has requested a field 
investigation as to whether a family member should be 
appointed as guardian or whether the present guardian should 
continue.  It is noted that the current fiduciary was 
appointed by a probate court in August 1998.  Nevertheless, 
the matters raised regarding the fiduciary are referred to 
the RO for consideration and a response to the attorney and 
the veteran.   


REMAND

The veteran provided testimony at a Board videoconferencing 
hearing, the transcript of which is in the claims file.  The 
veteran contends that he is competent to handle his monetary 
benefits from VA and he testified that he has continued to 
receive medical treatment at the VA Medical Center in Denver.  
These records do not appear to be in the claims file.  

Subsequent to the hearing, the veteran's attorney submitted 
documents directly to the Board as additional evidence.  
These documents have not been reviewed by the RO and a waiver 
of initial consideration by the RO was not submitted.  
Accordingly, this evidence must be referred to the RO for 
initial review and preparation of a Supplemental Statement of 
the Case.  38 C.F.R. § 20.1304(c) (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

(NOTE:  In all contacts with the veteran, it is important 
that the provisions of VBA Circular 21-92-4 (May 13, 1992) be 
followed.)

In view of the above and to ensure that the duty to assist is 
satisfied, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The veteran and his attorney have the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.The RO should obtain the records of the 
veteran's medical treatment at the VA 
Medical Center in Denver, Colorado since 
August 1996.  If the veteran has been 
treated or evaluated for his psychiatric 
disability by any other VA or non-VA 
mental health care provider since August 
1996, he should identify the provider and 
execute any necessary authorization for 
the release of his private records. The 
RO should then request all records.   

3.  The veteran's VA guardianship file 
should be associated with the claims 
folder. 

4.  The RO should obtain a copy of the 
August 1998 Court Order, Case Number 97 
PR 1069, by the Probate Court in and for 
the City and County of Denver, Colorado, 
and a copy of the transcript of the 
hearing, if any, conducted at that time. 
Ththe court order appointed the current 
guardian of the estate of the veteran 
under the Uniform Veterans Guardianship 
Act of Colorado.  

5.  After the above has been completed to 
the extent possible, the veteran should 
be afforded a VA psychiatric examination 
by a board consisting of a psychiatrist 
and a clinical psychologist to determine 
whether the he is competent for VA 
purposes.  They may examine him together 
or separately but both must actually be 
present at an examination.  The examiners 
should provide the veteran an in-depth 
interview so that an opinion as to 
whether is competent to handle his VA 
funds will not be rendered based on a 
superficial evaluation.  If any 
psychological testing would be helpful in 
assessing the veteran's competence, he 
should be afforded such testing and the 
results should be reviewed by the 
examining psychiatrist and psychologist 
before any conclusions are reached.  The 
examination reports must be detailed and 
provide a sufficient narrative 
explanation for the Board to be able to 
understand the basis for whatever 
conclusion is reached as to competency.  
Any report that is merely conclusory in 
nature will not be adequate.  The claims 
folder should be made available to the 
examiners for review before the 
examination and they should acknowledge 
review of the file in the report(s).  

6.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001) as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
additional evidence, including that 
submitted by the veteran's attorney 
directly to the Board, and if the veteran 
is still deemed incompetent, issue a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


